 



Exhibit 10.1
STOCK PURCHASE AGREEMENT
     This STOCK PURCHASE AGREEMENT (this “Agreement”), is made and entered into
as of June 6, 2006, by and between VIRCO MFG. CORPORATION, a Delaware
corporation (the “Company”), and the purchasers set forth below (each a
“Purchaser” and collectively the “Purchasers”).
1. AGREEMENT TO SELL AND PURCHASE THE SHARES
1.1 PURCHASE AND SALE
     Subject to the terms and conditions of this Agreement, the Purchasers
hereby agree to purchase, and the Company hereby agrees to sell and issue to the
Purchasers, at the Closing (as defined below) such number of Shares of the
Company’s Common Stock, par value $.01 per share, as will yield gross proceeds
to the Company of Five Million Dollars ($5,000,000) (the “Shares”), with each
Purchaser purchasing that number of the Shares as is indicated next to its name
on Schedule A.
1.2. DELIVERIES AT CLOSING
     (a) Completion of the purchase and sale of the Shares (the “Closing”) shall
occur at the offices of Gibson, Dunn & Crutcher LLP, counsel to the Company, at
2029 Century Park East, 40th Floor, Los Angeles, California, at 3:00 p.m. local
time on June 6, 2006, or such other time and date as may be agreed by the
parties (the “Closing Date”).
     (b) At the Closing, the Company shall issue and deliver to each Purchaser a
stock certificate registered in the name of such Purchaser, or in such nominee
name(s) as instructed by such Purchaser in writing, representing the number of
Shares purchased by such Purchaser, calculated as set forth in Section 2 below,
and bearing an appropriate legend referring to the fact that the Shares are
being sold in reliance upon the exemption from registration provided by
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”)
and Rule 506 under the Securities Act.
     (c) At the Closing the Purchasers shall pay to the Company readily
available funds in an aggregate amount of Five Million Dollars ($5,000,000) (the
“Purchase Price”).
2. CALCULATION OF PER SHARE PURCHASE PRICE AND NUMBER OF SHARES
     The purchase price for the Shares deliverable by the Company to the
Purchasers at Closing shall be the lower of (a) five dollars ($5.00) per share
and (b) the average daily closing price for shares of the Company’s Common Stock
on the American Stock Exchange (“Amex”) over the last ten trading days prior to
the date of Closing. The number of Shares deliverable at Closing shall be
calculated by dividing the Purchase Price by the applicable per share price from
the preceding sentence and shall be one million seventy two thousand forty-one
(1,072,041) shares.
3. CONDITIONS TO CLOSING
     (a) The Company’s obligation to complete the sale of the Shares shall be
subject to its receipt on the Closing Date of same-day funds in the full amount
of the Purchase Price in payment for the Shares.
     (b) The Purchasers’ obligation to pay for the Shares shall be subject to
their receipt of the following items on the Closing Date:
     (i) A stock certificate or certificates representing the Shares in form
satisfactory to the Purchasers;
     (ii) A warrant certificate in the form attached hereto as Exhibit A (the
“Warrant”) representing the Purchasers’ right to acquire 25% of the number of
Shares being purchased on the Closing Date (the “Warrant

1



--------------------------------------------------------------------------------



 



Shares”) over a five year period at an exercise price of 120% of the per share
purchase price hereunder during the first three (3) years following the Closing
Date and at 130% during the fourth (4th) and fifth (5th) years following the
Closing Date; and
     (iii) A legal opinion in substantially the form attached hereto as
Exhibit B.
4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY
     The Company hereby represents and warrants to the Purchasers as follows:
4.1 ORGANIZATION, STANDING AND QUALIFICATION
     The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware. The
Company has the corporate power and authority to own, lease and operate its
properties and to conduct its business as currently conducted and to enter into
and perform its obligations under this Agreement. The Company is duly qualified
as a foreign corporation to transact business and is in good standing in any
other jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except where
the failure to so qualify would not, singly or in the aggregate, have a material
adverse effect on the financial condition or the earnings or assets of the
Company.
4.2 DUE EXECUTION, DELIVERY AND PERFORMANCE
     (a) This Agreement has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms.
     (b) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated in this Agreement and the
fulfillment of the terms of this Agreement (i) have been duly authorized by all
necessary corporate action on the part of the Company; (ii) will not conflict
with or constitute a breach of, or default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company pursuant to, any contract, indenture, mortgage, loan agreement, note,
lease, sublease, voting agreement, voting trust or other agreement to which the
Company is a party or by which it may be bound, or to which any of the property
or assets of the Company is subject; (iii) will not trigger anti-dilution rights
or other rights to acquire additional equity securities of the Company; and
(iv) will not result in any violation of the provisions of the certificate of
incorporation or bylaws of the Company or any applicable statute, law, rule,
regulation or order.
4.3 ISSUANCE, SALE AND DELIVERY OF THE SHARES
     (a) The Shares have been duly authorized for issuance and sale pursuant to
this Agreement, and, when issued and delivered by the Company pursuant to this
Agreement against payment by the Purchasers of the Purchase Price, they will be
validly issued and fully paid and nonassessable and free and clear of all
pledges, liens and encumbrances.
     (b) Issuance of the Shares is not subject to preemptive or other similar
rights. No further approval or authority of the stockholders or the Board of
Directors of the Company will be required for the issuance and sale of the
Shares as contemplated in this Agreement.
     (c) Subject to the accuracy of the Purchasers’ representations and
warranties in Section 5 of this Agreement, the offer, sale, and issuance of the
Shares in conformity with the terms of this Agreement constitutes a transaction
exempt from the registration requirements of Section 5 of the Securities Act.
4.4 CAPITALIZATION
     (a) The authorized capital stock of the Company consists of twenty five
million (25,000,000) shares of Common Stock and three million (3,000,000) shares
of Preferred Stock.

2



--------------------------------------------------------------------------------



 



     (b) As of May 31, 2006, the issued and outstanding capital stock of the
Company consisted of thirteen million one hundred thirty seven two hundred
eighty eight (13,137,288) shares of Common Stock. No shares of preferred stock
are issued and outstanding. The shares of issued and outstanding Common Stock of
the Company have been duly authorized and validly issued, are fully paid and
nonassessable and have not been issued in violation of any preemptive or other
similar rights.
     (c) The Company has reserved, and has available for future issuance, an
aggregate of 686,559 shares of Common Stock under the Company’s stock option
plan (i) for issuance of shares upon the exercise of stock options granted or
available for future grant and (ii) for issuance of shares of restricted stock.
With the exception of the foregoing, there are no outstanding subscriptions,
options, warrants, convertible or exchangeable securities or other rights
granted by the Company to purchase shares of Common Stock or other securities of
the Company, and there are no commitments, plans or arrangements to issue any
shares of Common Stock or any security convertible into or exchangeable for
Common Stock.
4.5 FINANCIAL STATEMENTS
     The January 31, 2006 financial statements of the Company filed with the
Securities and Exchange Commission (“SEC”) as part of the Company’s Form 10-K
dated April 13, 2006 present fairly the financial position of the Company as of
the dates indicated and the results of the Company’s operations for the periods
specified. These financial statements have been prepared in conformity with
generally accepted accounting principles applied on a consistent basis and any
supporting schedules included with the financial statements present fairly the
information stated in the financial statements. The financial and statistical
data set forth in the Company’s Form 10-K referred to above were prepared on an
accounting basis consistent with such financial statements.
4.6 NO MATERIAL CHANGE
     Since February 1, 2006,
     (a) there has been no material adverse change in the financial condition or
in the earnings or assets of the Company, whether or not arising in the ordinary
course of business;
     (b) there have been no transactions entered into by the Company other than
those in the ordinary course of business which are material with respect to the
Company;
     (c) there has been no issuance of additional shares of the Company’s Common
Stock;
     (d) there has been no dividend or distribution of any kind declared, paid
or made by the Company on its Common Stock; and
     (e) the Company has incurred no material liabilities or material contingent
obligations.
4.7 USE OF PROCEEDS
     The Company intends to use the proceeds from sale of the Shares for working
capital and other general corporate purposes.
4.8 NO DEFAULTS
     The Company is not in violation of its certificate of incorporation or
bylaws or in material default in the performance or observance of any
obligation, agreement, covenant or condition contained in any material contract,
indenture, mortgage, loan agreement, note, lease, sublease, voting agreement,
voting trust, or other material agreement to which the Company is a party or by
which it may be bound, or to which any of the property or assets of the Company
is subject.

3



--------------------------------------------------------------------------------



 



4.9 NO ACTIONS
     There is no action, suit or proceeding before or by any court or
governmental agency or body, domestic or foreign, now pending, or, to the
knowledge of the Company, threatened, against the Company which, singly or in
the aggregate, would result in any material adverse change in the financial
condition or in the earnings or business prospects of the Company, or which,
singly or in the aggregate, might materially and adversely affect the properties
or assets of the Company or which might materially and adversely affect the
consummation of this Agreement, nor, to the best knowledge of the Company, is
there any reasonable basis therefor. The Company is not in default with respect
to any judgment, order or decree of any court or governmental agency or
instrumentality which, singly or in the aggregate, would have a material adverse
effect on the assets, properties or business of the Company.
4.10 CONTRACTS
     All of the contracts filed with the SEC as part of the Company Documents
are in full force and effect on the date hereof, except for contracts the
termination or expiration of which would not, singly or in the aggregate, have a
material adverse effect on the business, properties or assets of the Company.
Neither the Company nor, to the best knowledge of the Company, any other party
is in material breach of or default under any such contracts. The Company is in
full compliance with all covenants, financial or otherwise, contained within its
loan agreements and the Company has not received any correspondence from any of
its lenders questioning or otherwise relating to the Company’s compliance with
any such covenants.
4.11 ENVIRONMENTAL MATTERS
     Except as would not, singly or in the aggregate, reasonably be expected to
have a material adverse effect on the financial condition or the earnings or
assets of the Company,
     (a) the Company is in compliance with all applicable Environmental Laws (as
defined below);
     (b) the Company has all permits, authorizations and approvals required
under any applicable Environmental Laws and is in compliance with the
requirements of such permits authorizations and approvals; and
     (c) there are no pending or, to the best knowledge of the Company,
threatened Environmental Claims (as defined below) against the Company.
     For purposes of this Agreement, the following terms shall have the
following meanings: “Environmental Law” means any United States (or other
applicable jurisdiction’s) Federal, state, local or municipal statute, law,
rule, regulation, ordinance, code, policy or rule of common law and any judicial
or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
health, safety or any chemical, material or substance, exposure to which is
prohibited, limited or regulated by any governmental authority. “Environmental
Claims” means any and all administrative, regulatory or judicial actions, suits,
demands, demand letters, claims, liens, notices of noncompliance or violation,
investigations or proceedings relating in any way to any Environmental Law.
     Exhibit C attached to this Agreement contains a description of an
environmental “superfund” case in which the Company has been named as a “de
minimus” defendant. This description is provided for informational purposes,
inasmuch as the Company has no information which would cause it to believe that
the lawsuit could have a material adverse affect on its financial condition.
4.12 LABOR MATTERS
     No labor dispute with the employees of the Company exists or, to the best
knowledge of the Company, is threatened. To the best knowledge of the Company,
no management level or other significant employee has indicated that he or she
intends to terminate his or her employment with the Company and the Company has
no plans to terminate any management level or other significant employee.

4



--------------------------------------------------------------------------------



 



4.13 PROPERTIES
     The Company has good and marketable title to its properties, free and clear
of any material security interests, mortgages, pledges, liens, charges,
encumbrances and claims of record, except for the lien on substantially all of
the assets and properties of the Company held by Wells Fargo Bank. The
properties of the Company are, in the aggregate, in good repair (reasonable wear
and tear excepted) and suitable for their respective uses. All real property
held under lease by the Company is held under valid, subsisting and enforceable
leases with such exceptions as are not material and do not interfere with the
conduct of the business of the Company. The Company owns or leases all such
properties as are necessary to its business or operations as now conducted.
4.14 INTELLECTUAL PROPERTY
     (a) The Company owns or is licensed to use all patents, patent
applications, inventions, trademarks, trade names, applications for registration
of trademarks, service marks, service mark applications, copyrights, know-how,
manufacturing processes, formulae, trade secrets, licenses and rights in any
thereof and any other intangible property and assets that are material to the
business of the Company as now conducted and as proposed to be conducted (in
this Agreement called the “Proprietary Rights”).
     (b) The Company does not have any knowledge of, and the Company has not
given or received any notice of, any pending conflicts with or infringement of
the rights of others with respect to any Proprietary Rights or with respect to
any license of Proprietary Rights which are material to the business of the
Company.
     (c) No action, suit, arbitration, or legal, administrative or other
proceeding, or investigation is pending, or, to the best knowledge of the
Company, threatened, which involves any Proprietary Rights, nor, to the best
knowledge of the Company, is there any reasonable basis therefor.
     (d) The Company is not subject to any judgment, order, writ, injunction or
decree of any court or any Federal, state, local, foreign or other governmental
department, commission or board, domestic or foreign, or any arbitrator, and has
not entered into or is not a party to any contract which restricts or impairs
the use of any such Proprietary Rights in a manner which would have a material
adverse effect on the use of any of the Proprietary Rights.
     (e) The Company has not received written notice of any pending conflict
with or infringement upon any third-party proprietary rights.
     (f) The Company has not entered into any consent, indemnification,
forbearance to sue or settlement agreement with respect to Proprietary Rights.
No claims have been asserted by any person with respect to the validity of the
Company’s ownership or right to use the Proprietary Rights and, to the best
knowledge of the Company, there is no reasonable basis for any such claim to be
successful.
     (g) The Company has complied, in all material respects, with its
obligations relating to the protection of the Proprietary Rights which are
material to the business of the Company pursuant to licenses.
     (h) To the best knowledge of the Company, no person is infringing on or
violating the Proprietary Rights.
4.15 PERMITS
     The Company possesses and is operating in compliance with, all material
licenses, certificates, consents, approvals and permits from all state, federal,
foreign and other regulatory agencies or bodies necessary to conduct the
businesses now operated by it, and the Company has not received any notice of
proceedings relating to revocation or modification of any such permit or any
circumstance which would lead it to believe that such proceedings are reasonably
likely which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would materially and adversely affect the financial
condition or the earnings, assets or business prospects of the Company.

5



--------------------------------------------------------------------------------



 



4.16 TAXES
     The Company has filed all tax returns required to be filed, which returns
are true and correct in all material respects, and the Company is not in default
in the payment of any taxes, including penalties and interest, assessments and
fees, shown thereon due or otherwise assessed, other than those being contested
in good faith and for which adequate reserves have been provided or those
currently payable without interest which were payable pursuant to said returns
or any assessments with respect thereto.
4.17 COMPLIANCE
     The Company has conducted, and is conducting, its business in compliance
with all applicable Federal, state, local and foreign statutes, laws, rules and
regulations, except where the failure to do so would not, singly or in the
aggregate, have a material adverse effect on the financial condition, earnings
or assets, of the Company.
4.18 INSURANCE
     The Company maintains insurance of the type and in the amount that the
Company reasonably believes is adequate for its business, including, but not
limited to, insurance covering all real and personal property owned or leased by
the Company against theft, damage, destruction, acts of vandalism and all other
risks customarily insured against by similarly situated companies, all of which
insurance is in full force and effect.
4.19 GOVERNMENTAL/ REGULATORY CONSENTS
     No registration, authorization, approval, qualification or consent with or
required by any court or governmental/ regulatory authority or agency is
necessary in connection with the execution and delivery of this Agreement or the
offering, issuance or sale of the Shares under this Agreement, except for the
filings disclosed in this Agreement to be made with the SEC and the Amex.
4.20 SECURITIES AND EXCHANGE COMMISSION FILINGS
     (a) The Company has timely filed with the SEC all documents required to be
filed by the Company under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).
     (b) The information contained in the following documents (the “Company
Documents”), is true and correct in all material respects as of their respective
filing dates and as of the date of this Agreement:
     (i) the Company’s Annual Report on Form 10-K for the fiscal year ended
January 31, 2006; and
     (ii) the Company’s Proxy Statement for its 2006 Annual Meeting of
Stockholders.
     (c) As of their respective filing dates, the Company Documents complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC thereunder, and none of the Company Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances in which they were made, not misleading.
4.21 NO INTEGRATED OFFERING
     Neither the Company, nor any of its affiliates, nor any person acting on
its or their behalf, has directly or indirectly made any offers or sales in any
security or solicited any offers to buy any security under circumstances that
would require registration under the Securities Act of the issuance of the
Shares to the Purchasers. The issuance of the Shares to the Purchasers will not
be integrated with any other issuance of the Company’s securities (past, current
or future) for purposes of the Securities Act or any applicable rules of the
Amex. The Company will not make any offers or sales of any security that would
cause the offering of the Shares to be integrated with any other offering of
securities by the Company for purposes of any registration requirements under
the Securities Act or any applicable rules of the Amex.

6



--------------------------------------------------------------------------------



 



4.22 NO MANIPULATION OF STOCK
     The Company has not taken, and will not take, any action that might
reasonably be expected to cause or result in unlawful manipulation of the price
of the Common Stock to facilitate the sale of the Shares.
4.23 RELATED PARTY TRANSACTIONS
     Except (a) as disclosed in the Company’s Form 10-K dated April 13, 2006,
and (b) as set forth in the Virtue Family Agreement, the Company does not have
any oral or written contracts, arrangements or other agreements with any
officer, director or 5% or greater stockholder of the Company or any affiliate
of any such person.
5. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS
5.1 SECURITIES LAW REPRESENTATIONS AND WARRANTIES
     Each Purchaser represents, warrants and covenants to the Company as
follows:
     (a) Such Purchaser is an “accredited investor” within the meaning of
Rule 501 of Regulation D promulgated under the Securities Act and is
knowledgeable, sophisticated and experienced in making, and is qualified to
make, decisions with respect to investments in shares representing an investment
decision like that involved in the purchase of the Shares, including investments
in securities issued by the Company. Such Purchaser has requested, received,
reviewed and considered all information it deems relevant in making an informed
decision to purchase the Shares.
     (b) Such Purchaser is acquiring the Shares in the ordinary course of its
business and for its own account (except that Wedbush Morgan Securities is
acquiring, and will be holding as nominee, its Shares for the account of not
more than 30 of its customers) for investment only and, except as contemplated
by this Agreement, has no present intention of distributing any of the Shares
nor any arrangement or understanding with any other persons regarding the
distribution of such Shares within the meaning of Section 2(11) of the
Securities Act, other than as contemplated in Section 7 of this Agreement.
     (c) Such Purchaser has, in connection with its decision to purchase the
Shares, relied solely upon the representations and warranties of the Company
contained in this Agreement, review of the Company Documents and its own due
diligence examination of the Company.
     (d) Such Purchaser will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the Shares except in compliance
with the Securities Act and the rules and regulations promulgated thereunder
(the “Rules and Regulations”).
     (e) Such Purchaser has not taken, and will not take, any action that might
reasonably be expected to cause or result in unlawful manipulation of the price
of the Common Stock to facilitate its purchase of the Shares. Such Purchaser
will not, directly or indirectly, carry any short position in the Company’s
Common Stock prior to the closing Date and will not make arrangements with any
third party to carry any short position.
5.2 DUE EXECUTION, DELIVERY AND PERFORMANCE
     (a) This Agreement has been duly executed and delivered by such Purchaser
and constitutes a valid and binding obligation of such Purchaser, enforceable
against such Purchaser in accordance with its terms.
     (b) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated in this Agreement and the
fulfillment of the terms of this Agreement have been duly authorized by all
necessary corporate or other action on the part of such Purchaser and will not
conflict with or constitute a breach of, or default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of such Purchaser pursuant to, any contract, indenture, mortgage, loan
agreement, voting agreement, voting trust or other instrument or agreement to
which such Purchaser is a party or by which it is be bound, or to which any of
the property or assets of such

7



--------------------------------------------------------------------------------



 



Purchaser is subject, nor will such action result in any violation of the
provisions of the charter or bylaws of such Purchaser or, to the knowledge of
such Purchaser, any applicable statute, law, rule, regulation or order.
5.3 RESALES OF SHARES
     (a) Subject to the right of Wedbush Morgan Securities to transfer its
Shares to no more than 30 of its customers (each of whom is an “accredited
investor”), such Purchaser will not make any sale of the Shares without
satisfying the requirements of the Securities Act and the Rules and Regulations,
including, in the event of any resale under the Registration Statement, the
prospectus delivery requirements under the Securities Act, and such Purchaser
acknowledges and agrees that such Shares are not transferable on the books of
the Company pursuant to a resale under the Registration Statement unless the
stock certificate submitted to the Company’s transfer agent evidencing the
Shares is accompanied by a separate officer’s certificate from such Purchaser to
the effect that (i) the Shares have been sold in accordance with the
Registration Statement and (ii) the requirement of delivering a current
prospectus has been satisfied.
     (b) Such Purchaser acknowledges that there may occasionally be times when
the Company determines, in good faith following consultation with its Board of
Directors or a committee thereof, that the use of the prospectus forming a part
of the Registration Statement should be suspended until such time as an
amendment or supplement to the Registration Statement or the Prospectus has been
filed by the Company and any such amendment to the Registration Statement has
been declared effective by the SEC, or until such time as the Company has filed
an appropriate report with the SEC pursuant to the Exchange Act. Such Purchaser
hereby covenants that it will not sell any Shares pursuant to the Prospectus
during the period commencing at the time at which the Company gives the
Purchasers written notice of the suspension of the use of the Prospectus and
ending at the time the Company gives the Purchasers written notice that the
Purchasers may thereafter effect sales pursuant to the Prospectus. The Company
may, upon written notice to the Purchasers, suspend the use of the Prospectus
for up to thirty (30) days and not more than once in any 365-day period based on
the reasonable determination of the Company’s Board of Directors that there is a
significant business purpose for such determination, such as pending corporate
developments, public filings with the SEC or similar events. The Company shall
in no event be required to disclose the business purpose for which it has
suspended the use of the Prospectus if the Company determines in its good faith
judgment that the business purpose should remain confidential. In addition, the
Company shall notify the Purchasers (i) of any request by the SEC for an
amendment or any supplement to such Registration Statement or any related
prospectus, or any other information request by any other governmental agency
directly relating to the offering, and (ii) of the issuance by the SEC of any
stop order suspending the effectiveness of such Registration Statement or of any
order preventing or suspending the use of any related prospectus or the
initiation or threat of any proceeding for that purpose.
     (c) Such Purchaser will notify the Company promptly of the sale of any of
its Shares, other than sales pursuant to a Registration Statement contemplated
in Section 7 of this Agreement or sales upon termination of the transfer
restrictions pursuant to Section 7 of this Agreement.
6. SURVIVAL OF REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
     Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Purchasers in this Agreement shall survive the execution of this Agreement,
the delivery to the Purchasers of the Shares being purchased and the payment
therefor.
7. FORM D FILING; REGISTRATION; COMPLIANCE WITH THE SECURITIES ACT;
INDEMNIFICATION
7.1 FORM D FILING; REGISTRATION OF SHARES
     The Company shall:
     (a) file in a timely manner a Form D relating to the sale of the Shares
under this Agreement pursuant to the SEC’s Regulation D.

8



--------------------------------------------------------------------------------



 



     (b) as soon as practicable after the Closing Date, but in no event later
than the thirtieth (30th) day following the Closing Date, prepare and file with
the SEC a Registration Statement on Form S-3 (or, if the Company is ineligible
to use Form S-3, then on Form S-1) relating to the sale of the Shares and
Warrant Shares by the Purchasers (and any transferees under Section 7.3) from
time to time on the Amex (the “Registration Statement”);
     (c) provide to the Purchasers (and any transferees under Section 7.3) any
information required to permit the sale of the Shares and Warrant Shares under
Rule 144A of the Securities Act;
     (d) subject to receipt of necessary information from the Purchasers, use
its best efforts to cause the Commission to notify the Company of the SEC’s
willingness to declare the Registration Statement effective on or before ninety
(90) days after the Closing Date;
     (e) notify the Purchasers (and any transferees under Section 7.3) promptly
upon the Registration Statement, and any post-effective amendment thereto, being
declared effective by the SEC;
     (f) prepare and file with the SEC such amendments and supplements to the
Registration Statement and the Prospectus and take such other action, if any, as
may be necessary to keep the Registration Statement effective until the earlier
of (i) the date on which the Shares and Warrant Shares may be resold by the
Purchasers (and any transferees under Section 7.3) without registration and
without regard to any volume limitations by reason of Rule 144(k) under the
Securities Act or any other rule of similar effect or (ii) all of the Shares and
Warrant Shares have been sold pursuant to the Registration Statement or Rule 144
under the Securities Act or any other rule of similar effect;
     (g) promptly furnish to the Purchasers (and any transferees under
Section 7.3) with respect to the Shares and Warrant Shares registered under the
Registration Statement such reasonable number of copies of the Prospectus,
including any supplements to or amendments of the Prospectus, in order to
facilitate the public sale or other disposition of all or any of the Shares and
Warrant Shares by the Purchasers (and any transferees under Section 7.3);
     (h) during the period when copies of the Prospectus are required to be
delivered under the Securities Act or the Exchange Act, file all documents
required to be filed with the Commission pursuant to Section 13, 14 or 15 of the
Exchange Act within the time periods required by the Exchange Act and the rules
and regulations promulgated thereunder;
     (i) file documents for Blue Sky clearance in any states requiring Blue Sky
clearance; provided, however, that the Company shall not be required to qualify
to do business or consent to service of process in any jurisdiction in which it
is not now so qualified or has not so consented; and
     (j) bear all expenses for the procedures in paragraphs (a) through (i) of
this Section 7.1 in connection with registration of the Shares and Warrant
Shares.
7.2 DELAY IN EFFECTIVENESS OF REGISTRATION STATEMENT
     In the event that the Registration Statement is not declared effective by
the SEC on or before one hundred and fifty (150) days from the Closing Date, the
Company shall pay to the Purchasers (on a pro rata basis) liquidated damages in
an aggregate amount equal to $100,000 per month (prorated on a daily basis)
until the effective date of the Registration Statement. The Company shall have
the option to pay such liquidated damages (a) in cash or (b) in additional
shares of its Common Stock with an equivalent value based upon the closing price
for the Common Stock on the Amex on the day before delivery of such shares.
7.3 TRANSFER OF SHARES
     Each Purchaser agrees that it will not effect any disposition of the Shares
or its right to purchase the Shares that would constitute a “sale” within the
meaning of the Securities Act, except as contemplated in the Registration
Statement referred to in Section 7.1 or as otherwise permitted by law, and that
it will promptly notify the Company of any changes in the information set forth
in the Registration Statement regarding the Purchasers (or any transferees) or
its plan of distribution. Notwithstanding any other provision of this Agreement
to the contrary, the Company agrees that the Purchasers may transfer any portion
of the Shares and Warrant to one or more of any Purchaser’s affiliates or
customers,

9



--------------------------------------------------------------------------------



 



provided each such transferee is an accredited investor and agrees to be bound
by the terms and conditions of this Agreement and Warrant (as applicable). The
Company agrees to promptly, or to promptly cause its transfer agent to, record
any transfer made in accordance with the foregoing sentence.
7.4 INDEMNIFICATION BY THE COMPANY
     The Company agrees to indemnify and hold harmless the Purchasers, each of
their directors and officers and the persons, if any, who control any Purchasers
within the meaning of the Securities Act, against any losses, claims, damages,
liabilities or expenses, joint or several, to which the Purchasers or such
controlling persons may become subject, under the Securities Act, the Exchange
Act, or any other federal or state statutory law or regulation, or at common law
or otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Company, which consent shall not be
unreasonably withheld), insofar as such losses, claims, damages, liabilities or
expenses (or actions in respect thereof as contemplated below) arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in the Registration Statement, including the Prospectus,
financial statements and schedules, and all other documents filed as a part
thereof, as amended at the time of effectiveness of the Registration Statement,
including any information deemed to be a part thereof as of the time of
effectiveness pursuant to paragraph (b) of Rule 430A, or pursuant to Rule 434,
of the Rules and Regulations, or the Prospectus, in the form first filed with
the Commission pursuant to Rule 424(b) of the Regulations, or filed as part of
the Registration Statement at the time of effectiveness if no Rule 424(b) filing
is required (the “Prospectus”), or any amendment or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state in any of
them a material fact required to be stated therein or necessary to make the
statements in any of them, in light of the circumstances under which they were
made, not misleading, or arise out of or are based in whole or in part on any
inaccuracy in the representations and warranties of the Company contained in
this Agreement, or any failure of the Company to perform its obligations under
this Agreement or under applicable law, and will reimburse the Purchasers and
each such controlling persons for any legal and other expenses as such expenses
are reasonably incurred by the Purchasers or such controlling persons in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the Company will not be liable in any such case to the extent that any such
loss, claim, damage, liability or expense arises out of or is based upon (i) an
untrue statement or alleged untrue statement or omission or alleged omission
made in the Registration Statement, the Prospectus or any amendment or
supplement of the Registration Statement or Prospectus in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the Purchasers expressly for use in the Registration Statement or the
Prospectus, or (ii) the failure of the Purchasers to comply with its covenants
and agreements contained this Agreement respecting resale of the Shares, or
(iii) the inaccuracy of any representations made by the Purchasers in this
Agreement or (iv) any untrue statement or omission of a material fact required
to make such statement not misleading in any Prospectus that is corrected in any
subsequent Prospectus that was delivered to the Purchasers before the pertinent
offer and sale or sales by the Purchasers.
7.5 INDEMNIFICATION BY THE PURCHASER
     Each Purchaser agrees to indemnify and hold harmless the Company, each of
its directors and officers and the person, if any, who controls the Company
within the meaning of the Securities Act, against any losses, claims, damages,
liabilities or expenses to which the Company, each of its directors and officers
or controlling person may become subject under the Securities Act, the Exchange
Act, or any other federal or state statutory law or regulation, or at common law
or otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Purchasers, which consent shall not be
unreasonably withheld) insofar as such losses, claims, damages, liabilities or
expenses (or actions in respect thereof as contemplated below) arise out of or
are based upon (i) any failure on the part of such Purchaser to comply with the
covenants and agreements contained in Sections 5.2 or 7.3 of this Agreement
respecting the sale of the Shares or (ii) the inaccuracy of any representation
made by such Purchaser in this Agreement or (iii) any untrue or alleged untrue
statement of any material fact contained in the Registration Statement, the
Prospectus, or any amendment or supplement to the Registration Statement or
Prospectus, or arise out of or are based upon the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in the Registration Statement, the
Prospectus, or any amendment or supplement thereto, in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Purchaser expressly for use therein; provided, however, that such Purchaser
shall not be liable for any such untrue or alleged untrue statement or omission
or alleged omission of which such Purchaser has delivered to the Company in
writing a

10



--------------------------------------------------------------------------------



 



correction before the occurrence of the transaction from which such loss was
incurred, and such Purchaser will reimburse the Company, each of its directors,
each of its officers who signed the Registration Statement or controlling person
for any legal and other expense reasonably incurred by the Company, each of its
directors and officers or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action.
7.6 INDEMNIFICATION PROCEDURE
     (a) Promptly after receipt by an indemnified party under Section 7.4 or 7.5
of notice of the threat or commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against an indemnifying party
under Section 7.4 or 7.5, promptly notify the indemnifying party in writing of
the claim; but the omission so to notify the indemnifying party will not relieve
it from any liability which it may have to any indemnified party for
contribution or otherwise under the indemnity agreement contained herein or to
the extent it is not prejudiced as a result of such failure.
     (b) In case any such action is brought against any indemnified party and
such indemnified party seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party will be entitled to participate in, and, to the
extent that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof with counsel reasonably satisfactory to
such indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be a conflict
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it or other indemnified parties that are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of its election so to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 7.4 or 7.5 for
any legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof unless:
     (i) the indemnified party shall have employed such counsel in connection
with the assumption of legal defenses in accordance with the proviso to the
preceding sentence (it being understood, however, that the indemnifying party
shall not be liable for the expenses of more than one separate counsel, approved
by such indemnifying party representing all of the indemnified parties who are
parties to such action) or
     (ii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of action, in each of which cases
the reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party.
     (c) Notwithstanding these indemnification provisions, no Purchaser shall be
liable for any indemnification obligation under this Agreement in excess of the
amount of the “Difference” (as that term is defined in Section 7.7 below)
received by such Purchaser.
7.7 CONTRIBUTION
     If the indemnification provided for herein is required by its terms but is
for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect to any losses, claims, damages,
liabilities or expenses referred to in this Agreement, then each applicable
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of any losses, claims, damages, liabilities or
expenses referred to in this Agreement
     (a) in such proportion as is appropriate to reflect the relative benefits
received by the Company and each Purchaser from the placement of the Shares; or
     (b) if the allocation provided by clause (a) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (a) above but the relative fault of the
Company and

11



--------------------------------------------------------------------------------



 



each Purchaser in connection with the statements or omissions or inaccuracies in
the representations and damages, liabilities or expenses, as well as any other
relevant equitable considerations.
     The respective relative benefits received by the Company on the one hand
and each Purchaser on the other shall be deemed to be in the same proportion as
the amount paid by such Purchaser to the Company pursuant to this Agreement for
the Shares purchased by such Purchaser that were sold pursuant to the
Registration Statement bears to the difference (the “Difference”) between the
amount such Purchaser paid for the Shares that were sold pursuant to the
Registration Statement and the amount received by such Purchaser from such sale.
The relative fault of the Company and each Purchaser shall be determined by
reference to, among other things, whether the untrue or alleged statement of a
material fact or the omission or alleged omission to state a material fact or
the inaccurate or the alleged inaccurate representation or warranty relates to
information supplied by the Company or by such Purchaser and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include, subject to the limitations set forth herein,
any legal or other fees or expenses reasonably incurred by such party in
connection with investigating or defending any action or claim. The provisions
set forth herein with respect to the notice of the threat or commencement of any
threat or action shall apply if a claim for contribution is to be made under
this Section 7.7; provided, however, that no additional notice shall be required
with respect to any threat or action for which notice has been given under
Section 7.4 or 7.5 for purposes of indemnification. The Company and the
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7.7 were determined solely by pro rata allocation or by
any other method of allocation which does not take account of the equitable
considerations referred to in this paragraph. Notwithstanding the provisions of
this Section 7.7, no Purchaser shall be required to contribute any amount in
excess of the amount by which the Difference exceeds the amount of any damages
that such Purchaser has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.
7.8 INFORMATION AVAILABLE
     From the date of this Agreement through the date the Registration Statement
covering the resale of Shares owned by any Purchaser is no longer effective, the
Company will furnish to such Purchaser:
     (a) as soon as practicable after available (but in the case of the
Company’s Annual Report to Shareholders, within 90 days after the end of each
fiscal year of the Company), one copy of
     (i) its Annual Report to Stockholders (which Annual Report shall contain
financial statements audited in accordance with generally accepted accounting
principles by a national firm of certified public accountants);
     (ii) if not included in substance in the Annual Report to Shareholders, its
Annual Report on Form 10-K;
     (iii) if not included in substance in its Quarterly Reports to
Shareholders, its quarterly reports on Form 10-Q; and
     (iv) a full copy of the particular Registration Statement covering the
Shares (the foregoing, in each case, excluding exhibits); and
     (v) upon the request of the Purchaser, a reasonable number of copies of the
Prospectus to supply to any other party requiring the Prospectus.
7.9 RULE 144 INFORMATION
     Until the earlier of (a) the date on which the Shares may be resold by each
Purchaser without registration and without regard to any volume limitations by
reason of Rule 144(k) under the Securities Act or any other rule of similar
effect or (b) all of the Shares have been sold pursuant to the Registration
Statement or Rule 144 under the Securities Act or any

12



--------------------------------------------------------------------------------



 



other rule of similar effect, the Company shall file all reports required to be
filed by it under the Securities Act, the Rules and Regulations and the Exchange
Act and shall take such further action to the extent required to enable the
Purchasers to sell the Shares pursuant to Rule 144 under the Securities Act (as
such rule may be amended from time to time).
8. AMERICAN STOCK EXCHANGE LISTING
     The Company shall promptly secure the listing of the Shares on the Amex and
so long as the Purchasers continue to own any of the Shares, the Company shall
maintain such listing of the Shares. The Company has taken no action designed to
delist, or which is likely to have the effect of delisting, its Common Stock
from the Amex.
9. PARTICIPATION IN FUTURE FINANCING
     The Company acknowledges and agrees that the Purchasers shall have the
right to participate and purchase up to 50% of any equity financing (including
any convertible debt, preferred stock or similar financing) undertaken by the
Company with third party investors within one hundred and eighty (180) days
following the Closing Date.
10. ADDITIONAL REGISTRATION RIGHTS
     (a) For so long as the Purchasers continue to own more than two hundred
thousand (200,000) of the Shares, the Company shall notify the Purchasers in
writing at least fifteen (15) business days prior to the filing of any
registration statement under the Securities Act with respect to a contemplated
public offering of securities of the Company (including, but not limited to,
registration statements relating to secondary offerings of securities of the
Company, but excluding registration statements relating to employee benefit
plans or with respect to corporate reorganizations or other transactions under
Rule 145 of the Securities Act) and will afford the Purchasers an opportunity to
include in such registration statement all or part of the Shares owned at that
time by the Purchasers, unless the Company is otherwise prohibited from doing so
by applicable law, rule or regulation. Within ten (10) business days after
receipt of the above-described notice from the Company, each Purchaser shall
notify the Company in writing of the number of Shares, if any, it elects to
include in the registration statement.
     (b) If the registration statement for which the Company gives notice under
this Section 10 is for an underwritten offering, the Company shall so advise the
Purchasers. In such event, the right of each Purchaser to elect to have Shares
included in a registration pursuant to this Section 10 shall be conditioned upon
such Purchaser’s participation in the underwriting and the inclusion of the
Shares in the underwriting to the extent provided herein. In such event, such
Purchaser shall enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwriting by the Company.
Notwithstanding any other provision of this Agreement, if the underwriter
determines in good faith that marketing factors require a limitation of the
number of shares to be offered for sale in the public offering, the number of
Shares that may be included in the offering by the Purchasers shall be reduced.
No such reduction, however, shall reduce the number of Shares offered by the
Purchasers included in the registration below twenty percent (20%) of the total
amount of securities included in such registration, unless the Company is
required to do so by applicable law, rule or regulation. If any Purchaser
disapproves of the terms of any such underwriting, such Purchaser may elect to
withdraw therefrom by written notice to the Company and the underwriter,
delivered at least five (5) business days prior to the effective date of the
registration statement.
     (c) The Company shall have the right to terminate or withdraw any
registration of securities initiated by it under this Section 10 prior to the
effectiveness of the registration statement whether or not any Purchaser has
elected to include Shares in such registration.
     (d) All registration, legal and accounting expenses incurred in connection
with any registration statement pursuant to this Section 10 shall be borne by
the Company. All underwriting and selling expenses incurred in connection with
any registration statement pursuant to this Section 10 shall be borne pro rata
by all parties selling securities through the registration statement based upon
the number of shares so registered.

13



--------------------------------------------------------------------------------



 



11. EXPENSES
     Except as otherwise expressly provided in this Agreement, the Company and
the Purchasers shall each pay their own respective fees and expenses (including,
without limitation, the fees of any attorneys, accountants or others engaged by
such party) incurred in connection with the preparation, negotiation, execution
and performance of this Agreement and the transactions contemplated hereby
whether or not the transactions contemplated hereby are consummated. Upon
successful consummation of these transactions at the Closing, the Company will
pay the reasonable, out of pocket expenses incurred by the Purchasers up to a
maximum of $50,000.
12. ENTIRE AGREEMENT
     This Agreement constitutes the complete and exclusive statement of the
terms of the agreement between the Company and the Purchasers with respect to
sale and purchase of the Shares and supersedes all prior agreements,
understandings, promises, and arrangements, oral or written, between the parties
with respect to the subject matter hereof.
13. NOTICES
     All notices, requests, consents and other communications under this
Agreement shall be in writing, shall be mailed by first-class registered or
certified airmail, confirmed facsimile or nationally recognized overnight
express courier postage prepaid, and shall be delivered as addressed as follows:

  (a)   if to the Company, to:         Virco Mfg. Corporation
2027 Harpers Way
Torrance, CA 90501
Attn: Chief Executive Officer

or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and
     (b) if to any Purchaser, at its address as set forth on the signature page
hereto, or at such other address or addresses as may have been furnished to the
Company in writing.
     Notice shall be deemed effectively given upon confirmation of receipt by
facsimile, one business day after deposit with such overnight courier or three
days after deposit of such registered or certified airmail with the U.S. Postal
Service, as applicable.
14. MODIFICATION; AMENDMENT
     This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Purchasers.
15. HEADINGS
     The headings of the various sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed to be part of this
Agreement.
16. SEVERABILITY
     If any provision contained in this Agreement should be held to be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained in this Agreement shall not
in any way be affected or impaired thereby.

14



--------------------------------------------------------------------------------



 



17. GOVERNING LAW
     This Agreement shall be governed by and construed in accordance with the
laws of the state of California and the federal law of the United States of
America.
18. COUNTERPARTS
     This Agreement is being executed in two or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by the party to this Agreement and delivered to
the other parties.
     IN WITNESS WHEREOF, the parties to this Agreement have caused this
Agreement to be executed by their duly authorized representatives as of the day
and year first above written.

         
 
        VIRCO MFG. CORPORATION    
 
       
By:
       
 
       
 
  Robert A. Virtue    
Its:
  President, Chief Executive Officer and Chairman    
 
       
 
        WEDBUSH, INC.   - as to commitment of $2.0 million 1000 Wilshire
Boulevard, Suite 830     Los Angeles, CA 90017    
 
       
By:
       
 
       
 
  Eric D. Wedbush    
Its:
  President    
 
       
 
        WEDBUSH MORGAN SECURITIES, INC.   - as to commitment of $3.0 million
1000 Wilshire Boulevard     Los Angeles, CA 90017    
 
       
By:
       
 
       
 
  Edward W. Wedbush    
Its:
  President    

15